Title: To James Madison from Robert Smith, 11 September 1809
From: Smith, Robert
To: Madison, James


Sir,
Washn. Sep. 11. 09.
You will herewith receive copies of letters which I have received from Erskine & Jackson and my answers. I have deemed it proper to introduce into my Answer to Jackson some Civility. It may do good. It can’t do harm. Besides, the Comity of Nations, as well as good sense, requires, and especially in the beginning, a style of deportment which would not imply a latent hostility. I have informed both Gentlemen that you usually return about the 1st October and that it is your intention to return this Season about the same time. Mr Erskine, impatient to sail, is anxious about your return. Mr Jackson, very respectful in his Manner, did not allow himself to intimate a wish with respect to the time it might suit you to return. In truth it is to him quite immaterial. Delay suits him. I learn from Mr Erskine (without putting the question) that Mr Jackson cannot reconcile it to his ideas of propriety to have any conversations with me upon publick subjects until he will have been accredited. This Course is the most agreeable to me, as, had he been otherwise disposed, I should not have permitted myself to make any communications to him.
Mr Jackson will be fully employed in attending during this month to his establishment and in a few days I will return to Balto.

Will you have the goodness to let me know on what day you will return and whether it would be agreeable to you for me to inform Mr Erskine & Mr Jackson of that day. With great respect &c. &
R Smith
